
	

115 HR 5470 IH: To repeal the Office of Financial Research, and for other purposes.
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS2d Session
		H. R. 5470
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2018
			Mr. Budd (for himself and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To repeal the Office of Financial Research, and for other purposes.
	
	
		1.Repeal of the Office of Financial Research
 (a)In generalSubtitle B of title I of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5342) is hereby repealed.
 (b)Conforming amendments to the Dodd-Frank Wall Street Reform and Consumer Protection ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5301 et seq.) is amended— (1)in the table of contents in section 1(b), by striking the items relating to subtitle B of title I;
 (2)in section 102(a)— (A)by striking paragraph (5); and
 (B)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively; (3)in section 111—
 (A)in subsection (b)(2)— (i)by striking subparagraph (A); and
 (ii)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively; and (B)in subsection (c)(1), by striking subparagraphs (C), (D), and (E) and inserting subparagraphs (B), (C), and (D);
 (4)in section 112— (A)in subsection (a)(2)—
 (i)in subparagraph (A), by striking direct the Office of Financial Research to; (ii)by striking subparagraph (B); and
 (iii)by redesignating subparagraphs (C) through (N) as subparagraphs (B) through (M), respectively; and (B)in subsection (d)—
 (i)in paragraph (1), by striking the Office of Financial Research, member agencies, and and inserting member agencies and; (ii)in paragraph (2), by striking the Office of Financial Research, any member agency, and and inserting any member agency and;
 (iii)in paragraph (3)— (I)by striking , acting through the Office of Financial Research, each place such term appears; and
 (II)in subparagraph (B), by striking the Office of Financial Research or; and (iv)in paragraph (5)(A), by striking , the Office of Financial Research,;
 (5)in section 116, by striking , acting through the Office of Financial Research, each place such term appears; and (6)by amending section 118 to read as follows:
					
 118.Council FundingThere is authorized to be appropriated to the Council $4,000,000 for fiscal year 2018 and each fiscal year thereafter to carry out the duties of the Council..
				(c)Additional conforming amendments
 (1)Financial Institutions Reform, Recovery, and Enforcement Act of 1989Section 1206(a) of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833b(a)) is amended by striking the Office of Financial Research,.
 (2)Title 5Title 5, United States Code, is amended— (A)in section 3132(a)(1)(D), by striking the Bureau of Consumer Financial Protection, and the Office of Financial Research and inserting and the Bureau of Consumer Financial Protection; and
 (B)in section 5314, by striking Director of the Office of Financial Research.. (3)Title 44Section 3502(5) of title 44, United States Code, is amended by striking the Office of Financial Research,.
				
